Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment to claim 1 and newly added claims 19 and 20, filed 9/27/22, is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roush (US 20160341568 A1).
Regarding Claim 1, Roush discloses an analogue information display system (par. 0003) for a watch provided with a mechanical movement (par. 0053), said system comprising: a display dial comprising a plurality of apertures (figs. 11A-11D); a moving display part supporting graphical representations, disposed in such a way that the graphical representations supported thereby appear in the plurality of apertures in order to generate information (fig. 7 and fig. 8); and an indicator member configured so as to designate a piece of the information generated in an aperture of the plurality of apertures to be notified to a wearer of said watch (par. 0122), wherein at least one aperture of the plurality of apertures comprises an information-forming element arranged above the graphical representation appearing in a corresponding aperture (fig. 13 elements 1302-1314), and said information-forming element is configured to display a body parameter (par. 0047, 0049 and 0182) of the wearer as a gradient (par. 0090 describes using percent of colors of the multicolored discs, equivalent gradation of the color, as a gauge) and to display one of operational functions of the watch (fig. 10, par. 0161 describes several operational functions that may be displayed by the watch to indicate the information that is presented).  While it is not explicitly shown or stated that an operational function of the watch is a gradient, Roush discloses that the disc arrangement may have its components substituted and alternated with other functions (par. 0152) and further that for each arrangement any number and type of discs may be used with varying textures, colors, labels, etc. (par. 0156) which leads to the conclusion that one of the operational functions displayed by Roush can be shown with a gradient like that of the fitness activity goal disc (par. 106) as a gauge.  
Regarding Claim 3, Roush discloses the information- forming element is a flat part comprising a network of a plurality of openings such as including micro-orifices, grooves, slots or a combination of at least two categories of the micro-orifices, grooves, or slots (par. 0012 discloses the apertures may have any suitable shape including straight lines or full circles that would in effect be slots and such network of apertures may comprise part of the information forming element analogous to the aperture 1314 of fig. 13).
Regarding Claim 4, Roush discloses an information-forming element that is a fixed part (fig. 13, the information forming elements 1302-1312 are fixed parts that correspond the section displayed by aperture 1314).
Regarding Claim 5, Roush discloses an information-forming element that is made in one piece with an upper face or lower face of the display dial in an area of  the display dial comprising the aperture or even with a wall of a through-opening formed by the aperture (fig. 13, the information forming elements 1302-1312 are made in one piece with the upper face of the dial).
Regarding Claim 6, Roush discloses at least one drive element [126] for driving the moving display part supporting graphical representations (par. 0085).
Regarding Claim 7, Roush discloses that the moving display part supporting graphical representations is a flat part, circular in shape, such as a disc or a ring (fig. 7).
Regarding Claim 9, Roush discloses a calibration element configured so as to identify a relative position between the moving display part and the display dial (par. 0140).
Regarding Claim 10, Roush discloses a watch comprising: the system according to claim 1 (par. 0003).
Regarding Claim 11, Roush discloses that the watch is a mechanical smart watch in that the watch of Roush had both features making it a smart watch (par. 0040) and a mechanical watch (par. 0053). 
Regarding Claim 12, Roush discloses a method for viewing at least one piece of information on a display dial of a watch implemented by an analogue information display system that includes a display dial comprising a plurality of apertures (figs. 11A-11D), a moving display part supporting graphical representations, disposed in such a way that the graphical representations supported thereby appear in the plurality of apertures in order to generate information (figs. 7 and 8), and an indicator member configured so as to designate a piece of the information generated in an aperture of the plurality of apertures to be notified to a wearer of said watch (par. 0122), wherein at least one aperture of the plurality of apertures comprises an information-forming element arranged above the graphical representation appearing in a corresponding aperture (fig. 13 elements 1302-1314), and said information-forming element is configured to display a body parameter of the wearer (par. 0047, 0049, and 0182) as a gradient (par. 0090), and one of operational functions (fig. 10, par. 0161 describes several operational functions that may be displayed by the watch to indicate the information that is presented) of the watch and while it is not explicitly shown or stated that an operational function of the watch is a gradient, Roush discloses that the disc arrangement may have its components substituted and alternated with other functions (par. 0152) and further that for each arrangement any number and type of discs may be used with varying textures, colors, labels, etc. (par. 0156) which leads to the conclusion that one of the operational functions displayed by Roush can be shown with a gradient like that of the fitness activity goal disc (par. 106) as a gauge, the method comprising: presenting a piece of information in the at least one aperture of the plurality of apertures of the display dial, the presenting comprising positioning both an indicator member towards the at least one aperture of the plurality of apertures (par. 0122) and a graphical representation or a part of a graphical representation facing a through-opening of the at least one aperture of the plurality of apertures (par. 0140).
Regarding Claim 13, Roush discloses a non-transitory computer readable medium (par. 0060) comprising program code instructions (par. 0040 “store instruction”) for executing a method for viewing at least one piece of information on a display dial of a watch implemented by an analogue information display system that includes a display dial comprising a plurality of apertures (figs. 11A-11D), a moving display part supporting graphical representations, disposed in such a way that the graphical representations supported thereby appear in the plurality of apertures in order to generate information (figs. 7 and 8), and an indicator member configured so as to designate a piece of the information generated in an aperture of the plurality of apertures to be notified to a wearer of said watch (par. 0122), wherein at least one aperture of the plurality of apertures comprises an information-forming element arranged above the graphical representation appearing in a corresponding aperture (fig. 13 elements 1302-1314), and said information-forming element is configured to display a body parameter of the wearer (par. 0047, 0049, and 0182) as a gradient (par. 0090), and one of operational functions (fig. 10, par. 0161 describes several operational functions that may be displayed by the watch to indicate the information that is presented) of the watch and while it is not explicitly shown or stated that an operational function of the watch is a gradient, Roush discloses that the disc arrangement may have its components substituted and alternated with other functions (par. 0152) and further that for each arrangement any number and type of discs may be used with varying textures, colors, labels, etc. (par. 0156) which leads to the conclusion that one of the operational functions displayed by Roush can be shown with a gradient like that of the fitness activity goal disc (par. 106) as a gauge, the method comprising: presenting a piece of information in the at least one aperture of the plurality of apertures of the display dial, the presenting comprising positioning both an indicator member towards the at least one aperture of the plurality of apertures (par. 0122) and a graphical representation or a part of a graphical representation facing a through-opening of the at least one aperture of the plurality of apertures (par. 0140), wherein  said computer program is executed by a processor [106] of the watch (par. 0060)
Regarding Claim 14, Roush discloses the body parameter corresponds to a physiological parameter of the wearer (par. 0047 and 0182). 
Regarding Claim 15, Roush discloses that the information-forming element is a flat part comprising a network of a plurality of openings including micro-orifices (fig. 12A shows the aperture including micro orifices 1206-1210 which report information as part of the information forming element of 1204).
Regarding Claim 16, Roush discloses that the information-forming element is a flat part comprising a network of a plurality of openings including grooves (par. 0012 discloses the apertures may have any suitable shape including straight lines or full circles that would in effect be grooves and such aperture may comprise part of the information forming element).
Regarding Claim 17, Roush discloses the information-forming element is a flat part comprising a network of a plurality of openings including slots (par. 0012 discloses the apertures may have any suitable shape including straight lines or full circles that would in effect be slots and such a network of apertures may comprise part of the information forming element analogous to the aperture 1314 of fig. 13).
Regarding Claim 18, Roush discloses the information forming element including a combination of at least two categories of micro-orifices, grooves. or slots (par. 0012 discloses the apertures may have any suitable shape including straight lines or full circles that would in effect be slots and grooves and such a network of apertures may comprise part of the information forming element analogous to the aperture 1314 of fig. 13, and fig. 12A shows micro orifices 1206-1210 in combination with slot/groove 1204).
Regarding Claim 19,  Roush discloses that information forming element may display a body parameter which includes a physiological parameter including blood pressure and skin temperature (par. 0047).  
Regarding Claim 20, Roush further discloses that the gradient is a color gradient (par. 0090), and colors of the color gradient are configured to vary based on information relative to the operational functions of the watch and the body parameter (par. 0090, figs. 4A-4D shows how the adjusting colors inform the user of the operation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roush as applied to claim 1 above, and further in view of Fukei et al. (JP 2014102189A, hereinafter “Fukei”).
Regarding Claim 8, Roush discloses a moving display part supporting graphical representation and a display dial, however Roush does not explicitly disclose that they are coaxial.
Fukei discloses a moving display part supporting graphical representation [10] and a display dial [3] that are coaxial (par. 0013).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the moving display part and display dial of Roush coaxial with each other as taught by Fukei for the obvious benefit in manufacturing and functioning presented by sharing a common axis of rotation.  
Response to Arguments
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive. Roush discloses in paragraph [0047] a list of many sensors capable of detecting body parameters and later provides in paragraph [0049] that the information generated by these components may be indicated on the device.  Roush also recites that a body parameter (number of steps and inactivity) is displayed with a gradient in fig. 4 and paragraph [0090], and further in paragraphs [0152] and [0156] that the disc arrangement may have its components substituted and alternated with other functions and that for each arrangement any number and type of discs may be used with varying textures, colors, labels, etc. which leads to the conclusion that one of the operational functions displayed by Roush (fig. 10, par. 0161) can be shown with a gradient like that of the fitness activity goal disc (par. 106) as a gauge.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ziemba et al. (US 20110216627 A1) discloses using gradients of colors provided on a dial indicator and viewable through viewing windows to provide indication as to remaining duration of dosage periods.  
Carinali et al. (US 20170084133 A1) discloses a wearable electronic device includes a housing and a band attached to the housing that has an indicator with a variably and/or progressively illuminable portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833